Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 6, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156161(66)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant/
            Cross-Appellee,
                                                                    SC: 156161
  v                                                                 COA: 331594
                                                                    Wayne CC: 12-007733-FH
  WILBERT JOSEPH McKEEVER,
             Defendant-Appellee/
             Cross-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellee/cross-appellant to
  extend the time for filing his supplemental brief is GRANTED. The supplemental brief
  will be accepted as timely filed if submitted on or before August 9, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 6, 2018

                                                                               Clerk